(2005); see also NRS 34.726. Appellant did not attempt to provide any
good cause argument to excuse his delay. Even assuming that appellant's
petition could be construed as a motion to correct an illegal sentence,
appellant failed to demonstrate that his sentence was facially illegal or
that the district court lacked jurisdiction over him.   See Edwards, 112
Nev. at 706, 918 P.2d at 324. Accordingly, we
            ORDER the judgment of the district court AFFIRMED. 2




                                                I
                                  Douglas



                                  Saitta


cc: Hon. Douglas W. Herndon, District Judge
     Rondale Flemming Matthews
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk



     2 We   have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.



                                    2